 Case 2:20-cv-13244-GAD-RSW ECF No. 4, PageID.35 Filed 12/10/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

GENERAL SCIENTIFIC
CORPORATION d/b/a SURGITEL,

             Plaintiff,
                                                Case No. 5:20-cv-13244
v.
                                                Honorable: Stephen J. Murphy III
QUALITY ASPIRATORS, INC. d/b/a Q-
                                                Magistrate: Elizabeth A. Stafford
OPTICS,

             Defendant.

             NOTICE OF APPEARANCE OF SCOTT D. BARNETT

        PLEASE TAKE NOTICE that Scott D. Barnett of Honigman LLP hereby

enters his appearance on behalf of Plaintiff General Scientific Corporation d/b/a

SurgiTel in the above-captioned matter.


Dated: December 10, 2020                  By: /s/ Scott D. Barnett
                                          Scott D. Barnett (P82673)
                                          HONIGMAN LLP
                                          39400 Woodward Ave., Suite 101
                                          Bloomfield Hills, MI 48304
                                          (248) 566-8416
                                          sbarnett@honigman.com




37251998.1
 Case 2:20-cv-13244-GAD-RSW ECF No. 4, PageID.36 Filed 12/10/20 Page 2 of 2




                          CERTIFICATE OF SERVICE

        I hereby certify that on December 10, 2020, I caused the foregoing Notice of

Appearance of Scott D. Barnett to be electronically filed with the Clerk of the

Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.



Dated: April 24, 2019                         By: /s/ Scott D. Barnett
                                              Scott D. Barnett (P82673)
                                              HONIGMAN LLP
                                              39400 Woodward Ave., Suite 101
                                              Bloomfield Hills, MI 48304
                                              (248) 566-8416
                                              sbarnett@honigman.com




                                          2

37251998.1
